Wade, J.
1. The evidence authorized the verdict.
2. The only special ground of the motion for a new trial which is relied on in the brief of counsel for the plaintiff in error.relates to an alleged improper reference to the accused by counsel for the State in his argument to the jury. The expression objected - to did not include any statement of fact or relate to extrinsic matters not introduced in evidence, but, in the opinion of the majority of the court, was within the purview of legitimate argument, under the particular facts of this case, and amounted to no more than a metaphorical allusion, deducible from the evidence.
3. The trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


Russell, O. J., dissents.

From the evidence it appeared that the person upon whom it was alleged the assault was committed — a thirteen-year-old girl— left a railroad-train at Robinson to visit her aunt, that she did not know the way to her aunt’s house, and the defendant offered, to take her there, and took her into the woods, where he grabbed her and threw her down, and tried to pull up her clothes, that she struggled to prevent him, and screamed, and another man came to her assistance, and the defendant then desisted from his efforts. In his statement at the trial he said that he was not “guilty of what they say,” but was “guilty of being with her,” and that while they were together she saw the other man and began crying.
Robert R. Gunn, Alvin G. Goluclce, for plaintiff in error.
R. G. Norman> solicitor-general, contra.